Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/06/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 13, 17, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 6,676,369; Brauer et al.) 
As to claim 1, D1 discloses a turbomachine aspirating face seal assembly (40; Figures 1-6) comprising: 
a rotatable member (28, 34); 
a non-rotatable member (29, 58); 
a seal teeth carrier (34) mounted on the rotatable member (28), the seal teeth carrier (34) comprising primary seal teeth (144) that extend axially from the seal teeth carrier (34) and starter seal teeth (74) that extend radially from the seal teeth carrier (34) (Figure 4); 
an annular aft extension (portion that carries 80; Figure 4) coupled to the non-rotatable member (29) that comprises a starter seal land (80); and 
a radially-extending portion (radial portion of 60) coupled to the non-rotatable member (58) that comprises a primary seal land (162, Figure 4), 
wherein the aspirating face seal assembly is configured to restrict leakage of high pressure air from a relatively high pressure region (48) of a turbomachine to a relatively low pressure region (46) of the turbomachine at a juncture between the non-rotatable member (29, 58) of the turbomachine and the rotatable member (28, 34) of the turbomachine (Col.3, L22-28.)  

As to claim 3, D1 discloses the turbomachine aspirating face seal assembly of claim 1, wherein the primary seal land (162) faces axially aftward (Figure 4.)  

As to claim 4, D1 discloses the turbomachine aspirating face seal assembly of claim 1, wherein the annular aft extension (portion that carries 80; Figure 4) and radially-extending portion (radial portion of 60) are part of an annular slider (60) that is axially slidingly mounted on the non-rotatable member (58), and wherein axial movement of the annular slider (60) causes the aspirating face seal assembly to move between an open position and a closed position (pull off biasing means 82 urges the face 162 away from the rotatable face 168, and resulting in open position, during not running condition; Col.4, L31-36; during higher power operation, the pressure differential between high and low pressure regions 48 and 46 urges the annular slider 60 toward the rotatable face 168, resulting in closed position; Col.5, L40-44; Figure 4.)  

As to claim 5, D1 discloses the turbomachine aspirating face seal assembly of claim 4, wherein the annular slider (60) is biased away from a rotatable face surface (168) of the seal teeth carrier (34) with the aspirating face seal assembly in the open position (pull off biasing means 82 urges the face 162 away from the rotatable face 168, and resulting in open position; Col.4, L31-36.)   

As to claim 6, D1 discloses the turbomachine aspirating face seal assembly of claim 5, wherein the annular slider (60) and the rotatable face surface (168) of the seal teeth carrier (34) define an annular plenum (69) with a variable axial length (the plenum 69 has an axial length “G” which is the gap between 162 and 168; since the annular slider 60 moves axially toward and away from the surface 168, the axial length of plenum 69 varies.)  
As to claim 10, D1 discloses the aspirating face seal assembly of claim 1, wherein the primary and starter seal teeth (144, 74) comprise labyrinth seal teeth that sealingly engage with the primary and starter seal lands (162, 80), respectively (Figure 4.)  

As to claim 13, D1 discloses an aspirating face seal assembly (40; Figures 1-6) operable for restricting leakage of high pressure air from a relatively high pressure region of a turbomachine to a relatively low pressure region of the turbomachine at a juncture between a non-rotatable member (29, 58) of the turbomachine and a rotatable member (28, 34) of the turbomachine (Col.3, L22-28.), the aspirating face seal assembly comprising: 
a seal teeth carrier (34) mounted on the rotatable member, the seal teeth carrier comprising primary seal teeth (144) that extend axially from the seal teeth carrier (34) and starter seal teeth (74) that extend radially from the seal teeth carrier (34); and 
an annular slider (60) movably mounted on the non-rotatable member (58), 
wherein the annular slider (60) comprises an annular aft extension (extension that carries 80) that includes a starter seal land (80) and a radially-extending portion that includes a primary seal land (162) (Figure 4), 
wherein the radially-extending portion of the non-rotatable member comprises an aftwardly-extending annular ledge (axial portion of the structure that carries 80; Figure 4), and 
wherein the rotatable and non-rotatable members including gas bearing rotatable (168) and non-rotatable face (162) surfaces, respectively (Figure 4.).  

As to claim 17, D1 discloses the aspirating face seal assembly of claim 13, wherein the annular slider (60) is biased away from a rotatable face surface of the seal teeth carrier by a pull-off biasing member positioned radially outwardly of the annular slider (pull off biasing means 82 urges the face 162 away from the rotatable face 168, and resulting in open position, during not running condition; Col.4, L31-36; Figure 4.)  

As to claim 20, D1 discloses the aspirating face seal assembly of claim 13, wherein the primary and starter seal teeth (144, 74) comprise labyrinth seal teeth that sealingly engage with the primary and starter seal lands (162, 80), respectively (Figure 4.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,676,369; Brauer et al.) in view of D2 (US 2014-0053394; Cooper at al.) 
As to claim 18, D2 teaches the known method of draining, in Figures 5-10, with a drain assembly having drain hole to drain oil for optimum performance (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a drain assembly in the sealing system of D1 as taught by D2 since the claimed invention is merely a combination of known method (such as providing a drain assembly), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 6,676,369; Brauer et al.) and D2 (US 2014-0053394; Cooper at al.) and in view of D3 (US 8,256,575; Berberich et al.) 
As to claim 19, D3 teaches an oil deflector ring in a turbine environment to deflect the oil. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an annular oil dam in D1, such that the annular dam is disposed depending from an aft or downstream end of the non-rotatable member and located upstream or forward of the aspirating face seal assembly, as taught by D3, since the claimed invention is merely a combination of known elements (such as ), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.     

Allowable Subject Matter
Claims 2, 7-9, 11-12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675